DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: A search of the prior art fails to disclose or reasonably suggest the limitations:[claim 1]” forming second openings in the solder resist composition, the second openings uncovering top surfaces of the plated metal structures and areas of the solder resist composition that are co-planar with the uncovered top surfaces of the plated metal structures; coating a surface finish onto the uncovered top surfaces of the plated metal structures within the second openings to form coated and plated metal structures; building an interconnect structure on one of the coated and plated metal structures; building an electrical communications pathway from the interconnect structure to a contact region of a contact pad, where the contact region comprises one of the plated metal structures that is coated with the surface finish and is between a gap region formed from an uncovered area of the solder resist composition that is co-planar with the top surfaces of the coated and plated metal structures; and electrically coupling the interconnect structure to the contact region via the electrical communications pathway” and [claim 13]”the one or more first semiconductor components are electrically coupled to the one or more second semiconductor components via a contact pad and an interconnect structure that .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMAR MOVVA whose telephone number is (571)272-9009.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/AMAR MOVVA/Primary Examiner, Art Unit 2898